[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Assumpsit by the Gulfport Fertilizer Company against Burke Jones, Sr. Judgment for defendant and plaintiff appeals. Reversed and remanded.
This case, like the case of Gulfport Fertilizer Co. v. BurkeJones, Jr., 73 So. 145, submitted at the same time and disposed of at the present term (opinion November 14, 1916), was tried on false issues. The court in this case, as in the case heretofore disposed of by us, authorized a finding in favor of the defendant below (appellee) on evidence, if believed by the jury, going to show a liquidation, or payment, of the debt or demand sued upon. Payment not being pleaded, and not made an issue in the case, this action of the trial court was error. One of the assignments of error presents this question, and a reversal must be ordered. See GulfportFertilizer Co. v. Burke Jones, Jr., 73 So. 145, present term.
Reversed and remanded. *Page 267